Kendall ff. Creager brought this action originally in the Darke Common Pleas against Ruth Creager for divorce, and custody of a minor child on January 12, 1926. On January 6, 1926, Ruth Creager, a resident of Lucas *571County filed a suit against Kendall Creag'er in the Lucas Common Pleas for div.orce, alimony, and custody of a minor child.
Attorneys — H. F. Miller, Ada, and Efi. D. Bloom, Bowling Green, for Plaintiff; M. Murphy, Greenville, for Defendant.
Service was not obtained in the Lucas County suit until January 15, 1926.
On February 25, 1926, the Darke Common Pleas rendered a decree for divorce and custody of a minor child which judgment was affirmed by the Court of Appeals.
Ruth Creag'er in the Supreme Court contends:
That the Darke Common Pleas was without jurisdiction to render the decree because a similar action had been led previously in the Lucas Common Pleas.